t c memo united_states tax_court peter d dahlin attorney at law p s petitioner v commissioner of internal revenue respondent docket no 11555-05l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action is appropriate held r’s determination to proceed with collection by levy is sustained robert e kovacevich for petitioner catherine l campbell for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent may proceed with collection by levy of petitioner’s corporate_income_tax findings_of_fact some of the facts have been stipulated by the parties the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s principal_place_of_business was located in spokane washington petitioner is a professional_corporation incorporated under the state laws of washington and is wholly owned by peter dahlin mr dahlin an attorney for taxable_year petitioner filed form 1120-x amended u s_corporation income_tax return that reflected a tax_liability of dollar_figure on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing which included inter alia petitioner’s corporate federal_income_tax utilizing form request for a collection_due_process_hearing petitioner timely requested a cdp hearing face to face with the hearing officer and stated its disagreement with the assessment and levy of its corporate tax_liability petitioner also alleged mistakes in the computation of tax due 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure and complained about the failure to send forms with 23c dates on date the appeals officer assigned to petitioner’s case kathleen derrick ms derrick mailed to petitioner a letter entitled we received your request for a collection_due_process_hearing and we need to advise you on procedures the letter informed petitioner that the issues petitioner raised in its appeals hearing request on form were frivolous or groundless the letter provided appeals does not provide a face-to-face conference if the only items you wish to discuss are those mentioned above you may however have a telephone conference or discuss with us by correspondence any relevant challenges to the filing of the notice_of_federal_tax_lien or the proposed levy if you are interested in receiving a face-to-face conference you must be prepared to discuss issues relevant to paying your tax_liability these include for example offering other ways to pay the taxes you owe such as an installment_agreement or offer_in_compromise the internal revenue manuel determines whether appeals can accept your proposal if you wish to have a face-to-face conference please write me within days from the date of this letter and describe the legitimate issues you will discuss the letter further provided that petitioner was scheduled for a telephonic hearing on date pincite a m additionally the letter instructed petitioner to fill out form 433-b 2a 23c date is the date on which the actual assessment of the tax_liability was made collection information statement for businesses and return it by date so that collection options could be considered ms derrick attached to the letter literal transcripts of petitioner’s tax_liability in response petitioner mailed a letter dated date to ms derrick which provided that petitioner was requesting a face to face conference and the legitimate issues we wish to discuss are delay and issues of mishandling of this matter a telephonic hearing was held on date that same day ms derrick mailed to petitioner a letter that requested specific documents and information that would facilitate the appeals office’s determination as to whether petitioner was entitled to a face-to-face hearing the letter requested inter alia that petitioner complete and return form 433-b a copy of which was attached and explain with supporting documentation why petitioner did not owe a tax_liability for the form_1120 for the tax_year the letter informed petitioner that if ms derrick did not receive the relevant information by date she would issue a notice_of_determination as of date petitioner had not provided the requested information on date respondent mailed to petitioner the above- mentioned notice_of_determination concerning collection action s 3the letter actually stated the date as date which was a typographical error as the letter was dated date under sec_6320 and or the notice_of_determination provided in pertinent part we advised that some of the issues raised in your appeal were of a frivolous nature we advised that this was your opportunity to discuss why you believed you did not owe the tax and or why you could not pay the tax_liability you advised that you believe you were assessed additional tax because your election for s-corporation status was denied you stated that you believed that the denial was in error and that the irs granted this status in your representative advised that you could not pay the tax because you had received threats on your life you have not advised as to how the alleged death threats have impacted your ability to pay the tax_liability the notice_of_determination stated that petitioner did not provide the requested information and documentation to ms derrick it further provided that although a levy is intrusive you have not provided financial data that would allow our office to consider a viable collection alternative the form_4340 certificate of assessments payments and other specified matters for taxable_year attached as an exhibit to the joint stipulation of facts in this case was not obtained until after the notice_of_determination was issued petitioner filed a 4mr dahlin’s former legal assistant and office manager solicited a hitman to murder him respondent objected based on relevancy to the admission into evidence of a newspaper article that discussed the solicitation of first degree murder by mr dahlin’s former employee and the subsequent trial see fed r evid the court concludes that while the relevancy of the newspaper article is certainly limited it meets the threshold definition of relevant evidence and is admissible the court will give the article only such consideration as is warranted by its pertinence to the court’s analysis of the case timely petition and a trial was held on date in spokane washington i general rules opinion pursuant to sec_6331 if a taxpayer liable to pay taxes fails to do so within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon the taxpayer’s property the secretary is obliged to provide the taxpayer with days’ advance notice_of_levy and to include in the notice information regarding the administrative appeals available to the taxpayer sec_6331 sec_6330 elaborates on sec_6331 and provides that upon a timely request a taxpayer is entitled to a collection hearing before the irs office of appeals sec_6330 b at the collection hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 the taxpayer may not contest the validity of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for such tax_liability or 5at trial petitioner admitted that we’re not challenging the deficiency but we did want to get current information did not otherwise have an opportunity to dispute the tax_liability sec_6330 in rendering a determination the appeals officer must verify that the requirements of any applicable law and administrative procedure have been met also the appeals officer must consider and weigh relevant issues relating to the unpaid tax or proposed levy and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 and c the taxpayer is entitled to appeal the determination of the appeals_office if it was made on or before date to the tax_court or a u s district_court depending on the type of tax at issue sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding the proposed levy action for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite 6determinations made after date are appealable only to the tax_court see pension_protection_act of publaw_109_280 120_stat_1019 ii appeals hearing petitioner contends that it was entitled to a face-to-face hearing because the regulations promulgated under sec_6330 so provide sec_301_6330-1 q a-d7 proced admin regs provides q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer_or_employee will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer including written communications if any submitted in connection with the cdp hearing and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d7 proced admin regs was revised in regard to the provision of face-to-face appeals hearings effective date it provides that a taxpayer who presents in the cdp hearing request relevant non-frivolous reasons for disagreement with the proposed levy will ordinarily be offered an opportunity for a face-to-face conference at the appeals_office closest to taxpayer's residence see sec_301_6330-1 q a-d7 proced admin regs the revised regulations promulgated under sec_6330 further provide that a face-to-face hearing will not be provided if the request for a hearing or other taxpayer communication indicates that the taxpayer wishes only to raise irrelevant or frivolous issues see sec_301_6330-1 q a-d8 proced admin regs however this court has held that once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself of that opportunity then the commissioner may make a determination to proceed with collection based upon a review of the case file see 117_tc_183 carrillo v commissioner tcmemo_2005_290 thus a face-to-face meeting is not invariably required carrillo v commissioner supra see wright v commissioner tcmemo_2005_291 gougler v commissioner tcmemo_2002_185 in the instant case ms derrick provided petitioner an opportunity to have a face-to-face hearing provided that petitioner submitted a written explanation of the relevant issues to be discussed form 433-b and other relevant documentation petitioner’s written explanation failed to raise any issues relevant to the underlying federal corporate_income_tax liability or the collection of that tax_liability providing only that the legitimate issues we wish to discuss are delay and issues of mishandling of this matter petitioner failed to submit form 433-b and the other requested documentation the court concludes that petitioner was afforded a reasonable opportunity for a face-to-face hearing but failed to avail itself of that opportunity at trial petitioner was afforded an opportunity to identify any legitimate issues it wished to raise that could warrant further consideration of the merits of its case by the appeals_office or this court petitioner focused its argument on the fact that it was not provided a face-to-face hearing nor form_4340 with a 23c date prior to the issuance of the notice_of_determination as requested the court concludes that all pertinent issues relating to the underlying corporate tax_liability and the propriety of the collection determination can be decided based on the present record iii standard of review at issue in this case is respondent’s right to collect petitioner’s self-determined tax_liability for ie the amount set forth on petitioner’s filed form 1120-x a taxpayer’s challenge to his self-determined tax_liability at an appeals_office hearing constitutes a permissible challenge to the underlying tax_liability under sec_6330 122_tc_1 petitioner contends that this court should review the instant case de novo stating the petitioner filed the tax_return and self-assessed the tax without any judicial determination however petitioner is not disputing the accuracy of its self-determined tax_liability see supra note instead petitioner argues that it should have had a face-to-face hearing with which the court has already indicated its disagreement and as discussed and addressed below that it should have been provided with a form_4340 that contained a 23c date it appears that petitioner’s claim does not require a determination under sec_6330 relating to the existence or amount of the underlying tax_liability entitled to de novo review but rather it requires a sec_6330 determination relating to an unpaid tax subject_to review for abuse_of_discretion accordingly the court will review the administrative record of the levy for an abuse_of_discretion an abuse_of_discretion has occurred if the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 federal tax assessments are formally recorded on a record of assessment in accordance with sec_6203 the commissioner is not required to use form 23c in making an assessment 118_tc_365 affd 329_f3d_1224 11th cir furthermore sec_6330 mandates neither 8petitioner expressed concern with the calculation of interest on its federal corporate_income_tax the court notes that its authority to redetermine interest pursuant to sec_7481 and rule is based on a chronology that places the resolution of unpaid interest on a deficiency after the entry of decision accordingly the court lacks jurisdiction to redetermine interest at this time 9the court notes that it would also sustain respondent’s determination to proceed with collection action even under a de novo standard of review that the appeals officer rely on a particular document in satisfying the verification requirement nor that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied 119_tc_252 118_tc_162 a form_4340 for instance constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 115_tc_35 and cases cited thereat consequently absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection under sec_6330 id pincite this court has specifically held that it is not an abuse_of_discretion for an appeals officer to rely on form_4340 to comply with sec_6330 nestor v commissioner supra davis v commissioner supra pincite similarly it is not an abuse_of_discretion for an appeals officer to rely on a computer transcript of account to comply with sec_6330 schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 ms derrick relied on computer transcripts of petitioner’s account in verifying that all applicable law and administrative procedures had been met which is not an abuse_of_discretion the record now contains form_4340 for taxable_year which indicates that an assessment was made for and that taxes remain unpaid petitioner has cited no irregularities that would cast doubt on the pertinent liability information recorded on form_4340 in addition to the specific dictates of sec_6330 the secretary upon request is directed to furnish to the taxpayer a copy of pertinent parts of the record of assessment setting forth the taxpayer’s name the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_6203 sec_301_6203-1 proced admin regs a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs roberts v commissioner supra pincite n this court has likewise upheld collection actions where taxpayers were provided with literal transcripts of account so-called mftrax see frank v commissioner tcmemo_2003_88 swann v commissioner tcmemo_2003_70 ms derrick mailed to petitioner literal transcripts prior to the telephonic hearing and petitioner was provided with form_4340 subsequent to the telephonic hearing and issuance of the notice_of_determination but prior to trial petitioner argues relying on 10_f3d_1440 9th cir that if requested sec_6203 requires copies of forms with 23c dates to be given to the taxpayerdollar_figure however huff v united_states supra pincite held that given the defect in the forms lack of 23c date on mr huff’s form and the fact that the record contains no evidence indicating that the huffs received copies of their assessments pursuant to their request under sec_6203 we conclude there are genuine issues of material fact as to whether the irs has complied with the requirements of sec_6203 the court in huff v united_states supra did not mandate that form_4340 must be furnished to all taxpayers who so request it in order for sec_6203 to be satisfied instead it found that there were genuine issues of material fact as to whether sec_6203 was satisfied in that particular case due to one form_4340 lacking a 23c date and the commissioner’s failing to provide requested assessments to the taxpayers petitioner’s reliance on huff v united_states supra is misplaced accordingly this court concludes that sec_6203 was satisfied in the instant case and respondent did not abuse his discretion by providing petitioner with computer-generated transcripts instead of 10pursuant to 54_tc_742 affd 445_f2d_985 10th cir this court will follow the precedent established in the court to which an appeal would lie appeal in the instant case would normally lie absent stipulation to the contrary with the court_of_appeals for the ninth circuit form_4340 the court sustains respondent’s determination to proceed with collection by levy the court has considered all of the petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
